Citation Nr: 0017541	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-16 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee injury, to include 
traumatic arthritis, for the period December 30,1992, to July 
22, 1997.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a left knee injury, to include 
traumatic arthritis, for the period beginning October 31, 
1997.

4.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture to the right fifth 
metacarpal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1959 to May 1961.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which established service connection for 
residuals of a left knee injury and for residuals of a 
fracture to the right fifth metacarpal, each assigned a zero 
percent evaluation effective December 30, 1992.  The RO also 
denied service connection for hearing loss.  The veteran 
disagreed with the denial of service connection and the 
assignment of noncompensable evaluations for his finger and 
knee disabilities.

The Board notes that it does not appear the veteran timely 
submitted a substantive appeal after the RO issued its August 
1994 statement of the case.  However, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the Board may 
waive the timely filing of a substantive appeal, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 
4 Vet. App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 
554, 556 (1993) (holding that an extension of time in which 
to file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303 (1999)).  In accordance with 
the Court's holding in Beyrle, the Board waives the filing of 
a timely substantive appeal in this case, because the veteran 
was lead to believe that he had timely perfected his appeal 
by the issuance of supplemental statements of the case and 
the certification of the issues as being developed for 
appellate consideration.  The Board further notes that the 
veteran and his representative have continually offered 
testimony and argument in support of those claims.

The Board also notes that during the pendency of the 
veteran's appeal period, the RO assigned the veteran a 
temporary total evaluation for his left knee under 38 C.F.R. 
§ 4.30, from July 23, 1997 to October 31, 1997, and assigned 
a 30 percent evaluation thereafter.  Although the increase to 
30 percent represented a grant of benefits, the Court has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Furthermore, a review of the facts reflects that the instant 
appeal is based on the veteran's disagreement with the 
initial rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.  The Board has rephrased the issues shown on the first 
page of this decision accordingly.


The issues pertaining to assignment of higher original 
ratings for the left knee disability will be considered in 
the remand portion of this remand.

FINDINGS OF FACT

1.  There is no competent evidence of record relating a 
bilateral hearing loss disability to the veteran's period of 
service.

2.  Service-connected residuals of a fracture to the right 
fifth metacarpal consist of X-ray evidence of arthritis and 
pain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a 10 percent evaluation for service-
connected residuals of a fracture to the right fifth 
metacarpal have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for bilateral hearing loss

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
organic nervous system impairment, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  

However, even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology if the 
condition is not one where a lay person's observations would 
be competent.  See Niemiec v. West, No. 96-920 (U.S. Vet. 
App. Dec. 1, 1999) (per curiam) (the Court found the 
veteran's claim not well grounded where there was no medical 
evidence of a chronic psychiatric disorder manifested in 
service, and where there was no medical evidence linking a 
diagnosed post-service psychiatric disorder to service); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Wade v. 
West, 11 Vet. App. 302 (1998) (the Court found that the 
veteran's claim for service connection for hearing loss was 
not well grounded, although he alleged suffering acoustic 
trauma in service and continuing symptomatology); Boyer v. 
West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. App. 
142 (1999) (the Court found that the veteran's claim for 
service connection for hearing loss was not well grounded 
because there was no medical evidence of a nexus to service).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of applying VA regulations, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  The 
Court has held that service connection can be granted for a 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  Regulations do not 
preclude service connection for a hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Factual Background

At service entrance, whisper voice testing showed the 
veteran's' hearing to be 15/15 bilaterally.  VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association units to 
International Standard Organization (ISO) units.  On the 
report of medical examination at separation, audiologic 
evaluation revealed pure tone thresholds, in decibels, as 
follows, with ISO units in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
5 (20)
0 (10)
5 (15)
5 (15)
10 (15)

Service records, to include the discharge examination, are 
negative for a diagnosis of hearing loss.

At the time of a personal hearing in June 1993, the veteran 
reported that while stationed in Alaska, a physician pricked 
his ears at a time when he was having difficulty getting rid 
of a cold and made his ears bleed.  The veteran reported 
having a right ear hearing loss.  Transcript at 3-4.  

In July 1996, the veteran reported for a VA examination and 
reported his difficulty understanding speech, particularly in 
his right ear.  The examiner noted an incident of in-service 
wax removal and a history of high noise exposure.  Audiologic 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
35
55
LEFT
15
10
10
35
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percentage in the left 
ear.  

At a hearing conducted in February 1997, the veteran reported 
that during service he was a clothing sales store clerk and 
was not exposed to loud noises in that job function.  He did 
report noise exposure while on the firing range several times 
a year.  He stated that he never complained of any hearing 
loss while in the service, but did seek treatment for wax 
removal.

He further testified that he had no hearing loss at that time 
but that since then he had had trouble with his hearing and 
that a physician had said it could be due to noise exposure.  
He stated that after service he was a truck driver, and then 
worked in general maintenance and welding.  He indicated 
exposure to a grinder but denied noise exposure insofar as 
exposure to a lot of popping noise.


Analysis

The Board does not question the veteran's account of having 
had wax removed from his ears in service, but notes that the 
service medical records are absent a diagnosed hearing 
disability and that audiometric testing at discharge revealed 
decibel losses within the range of normal, see Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993), and not indicative of 
disability as defined by 38 C.F.R. § 3.385.  The veteran 
himself denied hearing loss at the time of wax removal, 
rather indicating he developed such after service.  

The Board next acknowledges that decibel losses shown at the 
time of VA examination in July 1996 meet the definition of a 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
There is, however, no competent evidence of a nexus between 
such hearing loss disability and the veteran's period of 
service many years earlier.  As the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Wade; Boyer, supra.  Absent a competent 
opinion relating a hearing loss disability first manifested 
decades after service to such service, the claim of 
entitlement to service connection for a hearing loss 
disability is denied.  

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997);  see 
also Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam) (holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded).  There is thus no duty on the part of VA to 
afford the veteran an examination.  See Brewer v. West, 11 
Vet. App. 228, 235 (1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2000); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the instant case, however, the veteran 
has not identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.

Rating

Initial Matters

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his rating 
claims.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, as 
noted above, the Court also found that in cases where an 
initially assigned disability evaluation has been disagreed 
with it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see Meeks v West, 12 Vet. App. 352 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

Service records reflect incurrence of a right fifth 
metacarpal fracture, without arterial or nerve damage.  

At the time of his hearing in June 1993, the veteran 
complained of an aching pain in his finger joint.  At the 
time of VA examination in August 1993 he complained of 
sometimes having difficulty holding a cup and sometimes 
noticing a weakness in his hand when grasping things.  The 
examiner noted the veteran's history of right wrist surgery 
for a ganglion cyst a few years earlier and then surgery for 
carpal tunnel syndrome.  The examiner noted that the 
veteran's little finger did not adduct as well on the right 
as on the left but that when not concentrating too much the 
veteran was able to adduct the finger enough to hold a sheet 
of paper and keep it from falling.  The examiner noted some 
limitation in finger motion.  The diagnosis was residual pain 
and tenderness over the right little finger metacarpal and in 
the joint between the ring and little finger metacarpal 
heads, stated to possibly be some tendinitis and maybe some 
arthritis.  The examiner also diagnosed some weakness 
secondary to carpal tunnel syndrome and surgery therefor.  X-
rays revealed a slight angulation and deformity of the distal 
end of the fifth metacarpal compatible with an old, well-
healed fracture.  

X-rays taken in conjunction with VA examination in July 1996 
showed minimal degenerative changes in old fracture at the 
right fifth metacarpal.  The examiner noted no evidence of 
real disability in the right hand. 

At the time of a hearing in February 1997 the veteran 
reported that his right finger would sometimes aches.  He 
complained of weakness.  He reported that he would drop 
things with that hand but denied a lot of pain stating he had 
"some."  Transcript at 5-6.  

At the time of VA examination in August 1998, the VA examiner 
noted no flare-ups of joint disease.  The examiner noted a 
slightly elevated area in the right fifth metacarpal area.  
The veteran was stated to have good opposition to the thumb 
and approximation to the median transverse fold of the palm.  
The veteran reported difficulty with activities such as 
steering.  The diagnosis was residuals from an old right 
fifth metacarpal.  

Analysis

The veteran's residuals of the fracture to the right fifth 
metacarpal are currently evaluated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  Diagnostic Code 
5227 pertains to ankylosis of any finger other than the 
thumb, index or middle finger and provides only for a 
noncompensable evaluation.  A Note provides that extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91); see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

Note 3, preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, 
provides that in rating the fingers:

With only one joint of a digit ankylosed 
or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cm.) of the median transverse 
fold of the palm; when so possible, the 
rating will be for favorable ankylosis, 
otherwise unfavorable.

In this case, although there is competent evidence of a 
limitation of finger motion, examinations show that the 
veteran can approximate the transverse fold of the palm, thus 
he does not have unfavorable ankylosis so as to warrant 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5152 
through 5156 (1999).  

The Board further notes that there is X-ray evidence of 
degenerative changes at the right fifth metacarpal site.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 pertains to arthritis 
and, as stated above, provides that such is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
As just discussed, the veteran does not meet the criteria for 
a compensable evaluation under applicable diagnostic codes 
referable to limitation of motion.  However, Diagnostic Code 
5003 further provides that when the limitation of motion of 
the specific joint or joints involved is  noncompensable 
under the appropriate diagnostic code, such as under the code 
pertinent to ankylosis of the finger in this case, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  The right 
fifth metacarpal is a part of a minor joint.  38 C.F.R. 
§ 4.45(f) (1999).  The evidence shows that the veteran 
experiences pain and weakness in that joint.  Thus there is 
objective evidence of limitation of motion.  See 38 C.F.R. 
§ 4.59 (1999).  As such, the veteran warrants assignment of a 
10 percent evaluation under Diagnostic Code 5003 based on 
arthritis.  In the absence of amputation or ankylosis 
equivalent to amputation, there is no basis to award more 
than a 10 percent evaluation for this disability.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  As noted in service 
records, he incurred no neurologic impairment as a result of 
his service injury and the record does not show any 
symptomatic scarring or muscle damage causally related to the 
in-service fracture.  See 38 C.F.R. §§ 4.118, 4.124a (1999).  
As such, the veteran's claim of entitlement to a compensable 
evaluation for residuals of fracture to the right fifth 
finger is denied.


Other Matters



ORDER

Service connection for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of a left knee injury, to include traumatic 
arthritis, for the period December 30,1992, to July 22, 1997, 
is denied.


REMAND

In a rating action dated in April 1993, the RO established 
service connection for residuals of a left knee injury and 
assigned a zero percent evaluation, effective December 30, 
1992.  

At the time of a personal hearing in June 1993, the veteran 
reported that his left knee would often jump out of joint.  
He complained of pain, weakness, instability and popping.  
Transcript at 1-2.

In August 1993, the veteran presented for a VA examination.  
The impression was that the veteran possible had some 
arthritis in the left knee but that most of the symptoms 
might be due to subluxation or lateral movement of the left 
knee cap.  The accompanying report of x-ray noted mild 
arthritis in the left knee. 

In July 1996, the veteran presented for VA orthopedic 
examination of his knees.  The examiner noted no non-union, 
malunion or subluxation or instability but indicated some 
occasional slight crepitus described as "nothing 
significant."  The impression was chronic left knee pain 
with a slightly decreased range of motion and minimal diffuse 
degenerative changes.

A VA outpatient note dated in August 1996 notes that the 
veteran had motion from zero degrees extension to 120 degrees 
flexion and the left knee was noted to be stable, with varus, 
valgus and drawer testing negative.  There was no evidence of 
effusion.  

A VA outpatient record dated in November 1996 notes knee 
motion from zero to 110 degrees.  There was no evidence of 
instability, effusion or ligament tenderness.  

At the time of a hearing in February 1997, the veteran stated 
that his knee tended to bend backwards too far, causing pain.  
He also complained of aching, popping and grinding and 
reported moderate pain that got worse with activity.  He 
reported swelling along with episodes of his knee bending 
back too far and also reported that he had fallen in the past 
due to his knee giving out on him.  Transcript at 4-5.

A VA outpatient record dated in February 1997 noted no left 
knee instability.  There was evidence of subpatellar crepitus 
and the veteran complained of discomfort with valgus stress.  
The impression was possible lateral collateral ligament 
versus meniscus injury.  

VA outpatient records dated in January and April 1998 note 
knee motion from 30 to 80 or 10 to 90 degrees, respectively.  
The April 1998 record notes no instability.  

A VA outpatient record dated in July 1998 notes left knee 
motion from 15 degrees to 80 degrees.  Anterior drawer sign 
was negative.  The examiner noted minimal left knee edema and 
a positive lateral click with valgus stress.   

At the time of VA examination in August 1998, the examiner 
noted the veteran's complaints of daily pain and stiffness in 
the let knee and complaints that the knee might be giving 
way.  The examiner noted that the veteran used a support can 
for ambulation.  The examiner also noted that the veteran's 
July 1997 surgery had resulted in residual pain, stiffness 
and swelling.  The examiner noted no dislocation or recurrent 
subluxation.  The veteran had flexion from zero to 
90 degrees.  Extension was described as lax at 12 degrees.  
The joint was noted to be painful and the examiner set out 
limitations on the veteran's daily activities to include 
standing limited to five minutes and using hand rails in the 
bathtub to avoid a fall.  There was noted to be moderate 
swelling.  

On VA outpatient treatment in January 1999, it was noted that 
the range of motion the left knee was from 20 to 100 degrees.  
An X-ray examination that had been made in May 1998, was 
interpreted as showing spurs along the medial patella with 
lateral "luxation."

In January 2000, a VA examiner noted severe pain, significant 
stiffness, weakness and persistent swelling in the veteran's 
left knee, without periods of flare-up.  At the time of 
examination the veteran's left knee lacked 15 degrees 
extension and flexion was only to 70 degrees, with pain.  The 
examiner noted no additional function impairment or motion 
limitation by reason of pain, fatigue, weakness, or a lack of 
endurance.  The veteran walked with a limp.  There was no 
ankylosis.  However, the examiner did not comment on whether 
there was subluxation or lateral instability.

The Board further notes that the VA General Counsel's holding 
in VAOPGCPREC 23-97 is applicable in this case.  In that 
opinion VA's general counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  The general counsel 
subsequently clarified that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In view of the somewhat contradictory nature of the findings 
in this case, and the lack of any findings as to whether 
subluxation or insatiability was present on the most recent 
examination, the Board finds that further development is 
necessary.  Accordingly, this case is remanded in part for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left knee 
disorder since September 1999.  After 
securing the necessary release, the RO 
should obtain those records.

The veteran should be afforded an 
appropriate examination to evaluate his 
left knee disability.  The examiner 
should review the claims folder before 
completing the examination.  The examiner 
should also note the presence or absence 
of recurrent subluxation or lateral 
instability.  

The examiner should determine whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner is also requested to express 
an opinion, to the best of his or her 
ability, based on review of the claims 
folder and the veteran's history, as to 
when the current level of instability, 
subluxation and limitation of motion was 
first manifested.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and ensure that all requested 
development has been completed.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without goodie cause, to report 
for scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


